
	
		II
		111th CONGRESS
		1st Session
		S. 2182
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on a
		  certain ion exchange resin powder.
	
	
		1.Ion exchange resin powder
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following:
				
					
						
							
								9902.01.00Ion Exchange resin powder comprised of a copolymer of
						methacrylic acid cross-linked with divinylbenzene, in the potassium ionic form,
						dried to less than 10% moisture (CAS No. 65405–55–2) (provided for in
						subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
